Title: To George Washington from Timothy Pickering, 8 June 1781
From: Pickering, Timothy
To: Washington, George


                        
                            Sir
                            Newburgh June 8 1781
                        
                        I was honoured with your Excellency’s letter of yesterday. The military stores ordered from hence are all
                            gone, together with near twenty (I think) casks of flints which some of the ox teams had brought on from Springfield. The
                            whole were a few days ago advanced as far as Sussex Court House, and are under the care of Ebenezer Brannon conductor of
                            military stores. Lest there should not be return teams from Trenton (which I expected would be there) I will write this
                            day by an express going to Philadelphia, to Mr Anderson, to endeavour to forward them by teams of his to Trenton, which
                            may return with flour: but there will be no certainty of his affecting this promptly, unless he is enabled to pay
                            teamsters out of the provision money. This money indeed (of Massachusetts) has very little credit in Jersey; and Colo.
                            Neilson, & Mr Forman his assistant at Morristown, have both represented to me their fear of being unable to
                            continue the transportation of flour without money of Jersey emission or other money equally estimated by their people.
                        I am sorry to inform your Excellency that I have discovered too much languor in the various artificers
                            employed in this department. It is 18 months since they received any pay. Most of them have families. They have been
                            distressed for cloathing. They get no rum. They seem to me dejected & discouraged. I went a week ago to Wapping’s
                            creek to see what progress was making in the building & repairing of boats. I saw few men at work, and Mr Sheafe
                            the superintendant informed me that some of his best hands wearied with serving unrewarded, had gone to the seaports in
                            New England to find more lucrative services and prompt pay. He added "That he found the public artificers depreciated as
                            well as our money, and that they were generally not half so industrious as before & at the commencement of the
                            war." I told him the utmost exertions are necessary to get the greatest possible number of boats in readiness &
                            proposed his having additional help from the line, but he said the want of material (tar especially) would render more
                            help useless at present. I am in daily expectation of Col. Hughes sending down a supply of tar from Albany.
                        I will again visit Wapping’s creek & Fishkill, encourage the workmen to use greater diligence
                            & see if any assistance from Yr Excellency can be advantageously applied. I have the honour to
                            be very respectfully yr most obedt Servt
                        
                            T. Pickering Q.M.G.

                        
                    